    Case 3:20-cv-00951-JPG Document 11 Filed 10/08/20 Page 1 of 8 Page ID #60




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

ANDREW S. SLOAT, #20061684,                               )
                                                          )
                  Plaintiff,                              )
                                                          )
vs.                                                       )         Case No. 20-cv-00951-JPG
                                                          )
KENNY BENZING,                                            )
RICH STEVENSON,                                           )
ALLISON ALEXANDER,                                        )
DALE EDDINGS, and                                         )
NURSE JANE DOE,                                           )
                                                          )
                  Defendants.                             )

                               MEMORANDUM AND ORDER

GILBERT, District Judge:

        This matter is now before the Court for preliminary review of the First Amended Complaint

filed by Plaintiff Andrew Sloat on October 1, 2020. (Doc. 10). Plaintiff is a detainee at Marion

County Law Enforcement Center (“Jail”). He brings this action pursuant to 42 U.S.C. § 1983 for

constitutional deprivations that resulted from unconstitutional conditions of confinement at the

Jail. (Id. at 8-9). He seeks money damages, injunctive relief, and immediate release from custody.1

(Id. at 10-11).

        This case is now before the Court for preliminary review of the First Amended Complaint

pursuant to 28 U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner

complaints to filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a



1
  The Court again notes that release from custody is unavailable under Section 1983. (See Doc. 7, pp. 3-4).
If he wishes to pursue his request for release, Plaintiff should do so in his underlying criminal case or in a
separate habeas action in state or federal court. Although this Order does not preclude him from bringing
a separate action seeking this relief, Plaintiff’s request for release shall be denied in this action.

                                                      1
 Case 3:20-cv-00951-JPG Document 11 Filed 10/08/20 Page 2 of 8 Page ID #61




complaint that is legally frivolous, malicious, fails to state a claim upon which relief may be

granted, or asks for money damages from a defendant who by law is immune from such relief must

be dismissed. See 28 U.S.C. § 1915A(b).

                                   First Amended Complaint

       Plaintiff sets forth the following allegations (Doc. 10, pp. 8-9): The claims in this case

arise from conditions Plaintiff endured during two separate periods of confinement at the Jail from

March 9 - April 7, 2020 and from August 23, 2020 - present. (Id.).

       Plaintiff alleges that Sheriff Stevenson, Jail Administrator Benzing, Nurse Alexander, and

Nurse Jane Doe #2 denied him access to his prescription medication for seizures, i.e., Keppra. (Id.

at 8-9). He has had no medication during either of his two periods of confinement at the Jail. (Id.).

       At the same time, Sheriff Stevenson and Jail Administrator Benzing assigned him to a top

bunk with a broken ladder on March 9, 2020. (Id. at 8). Plaintiff fell from the ladder and fractured

his jaw on April 7, 2020. (Id.). He underwent emergency reconstructive surgery at St. Louis

University Hospital. His jaw was bolted and wired shut, using four screws.

       After Plaintiff returned to the Jail on August 23, 2020, Sheriff Stevenson, Jail

Administrator Benzing, Nurse Alexander, and Nurse Doe #2 denied him access to medical care.

(Id. at 8-9). The defendants responded to his complaints of excruciating pain by telling him to

“deal with the pain.” (Id. at 9). They responded to his requests for removal of the four screws by

telling him to “find a pair of pliers.” (Id.). Plaintiff did, in fact, remove three of four screws on

his own, but he was unable to remove the fourth. (Id.). When he complained of excruciating pain

associated with the remaining screw on September 28, 2020, Nurse Alexander referred to his

written grievance as “hate mail” and again recommended “find[ing] a pair of pliers;” Sergeant

Eddings refused to contact the doctor to request any treatment recommendations until the

following morning. (Id.).
                                                 2
    Case 3:20-cv-00951-JPG Document 11 Filed 10/08/20 Page 3 of 8 Page ID #62




        Plaintiff seeks money damages and injunctive relief, including orders: (a) releasing him

from custody; (b) reprimanding the defendants; (c) granting him access to Keppra; and/or

(d) requiring removal of the fourth bolt from his jaw by an off-site physician. (Id. at 10-11).

        Based on the allegations in the First Amended Complaint, the Court finds it convenient to

designate the following enumerated counts in this pro se action:

        Count 1:          Defendants Benzing and Stevenson subjected Plaintiff to unconstitutional
                          conditions of confinement at the Jail by assigning him to a top bunk with a
                          ladder on March 9, 2020 that broke and caused him to fall and injure his
                          jaw on or around April 7, 2020, in violation of his constitutional rights.

        Count 2:          Defendants Benzing, Stevenson, Alexander, and Jane Doe #2 denied
                          Plaintiff medication (Keppra) needed to prevent seizures during his two
                          periods of confinement at the Jail in 2020, in violation of his constitutional
                          rights.

        Count 3:          Defendants Benzing, Stevenson, Alexander, Jane Doe #2, and Sergeant
                          Eddings denied Plaintiff adequate follow-up care for his jaw reconstruction
                          surgery, by ignoring his complains of pain and his requests for removal of
                          four bolts in 2020, in violation of his constitutional rights.

Any other claim that is mentioned in the First Amended Complaint but not addressed herein

is considered dismissed without prejudice as inadequately pled under Twombly.2

                                                   Discussion

        The applicable legal standard for Counts 1, 2, and 3 depends on Plaintiff’s status as a

convicted person or a pretrial detainee when his claims arose at the Jail. The Eighth Amendment

deliberate indifference standard articulated in Farmer v. Brennan, 511 U.S. 825, 834 (1994), is

applicable if Plaintiff was a convicted prisoner during the relevant time period. Estelle v. Gamble,

429 U.S. 97 (1976). The Fourteenth Amendment objective unreasonableness standard articulated

in Miranda v. County f Lake, 900 F.3d 335 (7th Cir. 2018), governs Plaintiff’s claims, if he was a



2
  See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).

                                                         3
 Case 3:20-cv-00951-JPG Document 11 Filed 10/08/20 Page 4 of 8 Page ID #63




pretrial detainee. Either way, Counts 1, 2, and 3 survive preliminary review under both standards

against the defendants named in connection with each claim above.

                              Identification of Nurse Jane Doe #2

       Plaintiff shall be allowed to proceed with Counts 2 and 3 against Nurse Jane Doe #2.

However, this defendant must be identified with particularity before service of the First Amended

Complaint can be made on the nurse. The plaintiff will have the opportunity to engage in limited

discovery to ascertain the nurse’s identity. In this case, Jail Administrator Benzing will be named

as a defendant, in his official capacity (in addition to his individual capacity), and he shall be

responsible for responding to discovery aimed at identifying the unknown defendant. Once the

name is discovered, Plaintiff must file a motion to substitute the newly identified defendant in

place of the generic designation (Nurse Jane Doe #2) in the caption and throughout the First

Amended Complaint.

                                 Request for Immediate Relief

       In the First Amended Complaint, Plaintiff requests immediate access to his seizure

medication (Keppra) and immediate removal of the fourth screw from his jaw. (Doc. 10, pp. 10-

11). He did not file a separate motion seeking a temporary restraining order and/or preliminary

injunction pursuant to Federal Rule of Civil Procedure 65.         However, the Court deems it

appropriate to separately docket this request as a Motion for Preliminary Injunction, in order to

address both requests as soon as practicable. Defendants shall file a written response to the motion

within seven (7) days of answering or otherwise responding to the First Amended Complaint. The

Court will determine whether a hearing is necessary after reviewing said responses.




                                                 4
 Case 3:20-cv-00951-JPG Document 11 Filed 10/08/20 Page 5 of 8 Page ID #64




                                       Request for Counsel

       In his Response to the Order Dismissing Complaint (Doc. 9), Plaintiff seeks

reconsideration of the Order denying his First Motion for Recruitment of Counsel (Doc. 7).

Plaintiff asks the Court to find that he has demonstrated reasonable efforts to locate counsel on his

own before turning to the Court for assistance. He provides mail and phone logs that demonstrate

a single attempt to contact counsel before filing suit. Although Plaintiff has since made additional

attempts to write counsel on September 21, 22, and 25, he did not allow sufficient time for a

response before filing Document 9 on October 1, 2020. Whether construed as a motion for

reconsideration of the Order denying his first motion for recruitment of counsel (Doc. 7) or as a

second motion for recruitment of counsel, Plaintiff’s request for counsel is DENIED without

prejudice for failure to demonstrate reasonable efforts to locate counsel on his own before seeking

the court’s assistance. (Doc. 9). Plaintiff may file a new motion for recruitment of counsel at any

time he deems it necessary to do so as the case proceeds.

                                            Disposition

       IT IS ORDERED that the Amended Complaint (Doc. 10) survives screening, as follows.

   •   COUNT 1 against Defendants KENNY BENZING and RICH STEVENSON;

   •   COUNT 2 against Defendants KENNY BENZING, RICH STEVENSON, ALLISON
       ALEXANDER, and JANE DOE #2;

   •   COUNT 3 against Defendants KENNY BENZING, RICH STEVENSON, ALLISON
       ALEXANDER, JANE DOE #2, and DALE EDDINGS.

The claims are considered DISMISSED without prejudice for failure to state a claim against any

defendants who are not named in connection with each claim. Because this suit addresses one

or more medical claims, the Clerk of Court is DIRECTED to enter the standard qualified

protective order pursuant to the Health Insurance Portability and Accountability Act.


                                                 5
 Case 3:20-cv-00951-JPG Document 11 Filed 10/08/20 Page 6 of 8 Page ID #65




       The Clerk of Court is DIRECTED to ADD Defendant KENNY BENZING (official

capacity) in CM/ECF; he shall be responsible for responding to discovery aimed at identifying

Nurse Jane Doe #2. In addition, the Clerk’s Office is DIRECTED to separately docket Plaintiff’s

Motion for Preliminary Injunction, along with a copy of page 11 of Document 10, in CM/ECF.

Defendants are ORDERED to file a written Response to Plaintiff’s Motion for Preliminary

Injunction within seven (7) days of answering or otherwise responding to the Amended Complaint.

       Plaintiff’s request for release from custody is unavailable in this Section 1983 action and

is therefore DENIED with prejudice in this action. This Order does not preclude him from

pursuing this relief in his underlying criminal case, a separate habeas action, or elsewhere.

       IT IS ORDERED that as to COUNTS 1, 2, and 3, the Clerk of Court shall prepare for

Defendants KENNY BENZING, RICH STEVENSON, ALLISON ALEXANDER, DALE

EDDINGS, and, once identified, JANE DOE #2: (1) Form 5 (Notice of a Lawsuit and Request to

Waive Service of a Summons), and (2) Form 6 (Waiver of Service of Summons). The Clerk is

DIRECTED to mail these forms, a copy of the First Amended Complaint (Doc. 10), and this

Memorandum and Order to each Defendant’s place of employment as identified by Plaintiff. If

any Defendant fails to sign and return the Waiver of Service of Summons (Form 6) to the Clerk

within 30 days from the date the forms were sent, the Clerk shall take appropriate steps to effect

formal service on that Defendant, and the Court will require Defendant to pay the full costs of

formal service, to the extent authorized by the Federal Rules of Civil Procedure.

       If a Defendant can no longer be found at the work address provided by Plaintiff, the

employer shall furnish the Clerk with the Defendant’s current work address, or, if not known, the

Defendant’s last-known address. This information shall be used only for sending the forms as

directed above or for formally effecting service. Any documentation of the address shall be



                                                 6
 Case 3:20-cv-00951-JPG Document 11 Filed 10/08/20 Page 7 of 8 Page ID #66




retained only by the Clerk. Address information shall not be maintained in the court file or

disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the First

Amended Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g). Pursuant

to Administrative Order No. 244, Defendants need only respond to the issues stated in this

Merits Review Order.

       If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under Section 1915, Plaintiff will be required to pay the full amount of the costs, even though his

application to proceed in forma pauperis was granted. See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: 10/8/2020

                                                     s/J. Phil Gilbert
                                                     J. PHIL GILBERT
                                                     United States District Judge




                                                7
 Case 3:20-cv-00951-JPG Document 11 Filed 10/08/20 Page 8 of 8 Page ID #67




                                        Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendants

will enter their appearance and file an Answer to your Complaint. It will likely take at least 60

days from the date of this Order to receive the defendants’ Answer, but it is entirely possible that

it will take 90 days or more. When all the defendants have filed Answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,

to give the defendants notice and an opportunity to respond to those motions. Motions filed before

defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need

not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                 8
